Mr. Justice McBride
delivered the opinion of the court.
1. The bond for a deed transferred the equitable title in the property to defendant, leaving in the vendor the legal title as security for payment of the purchase price and interest according to its terms: Knott v. Stephens, 5 Or. 235, 240; Burkhart v. Howard, 14 Or. 39 (12 Pac. 79); Security Savings etc. Co. v. Mackenzie, 33 Or. 209 (52 Pac. 1046); Coles v. Meskimen, 48 Or. 54 (85 Pac. 67); Flanagan Estate v. Great Central Land Co., 45 Or. 335 (77 Pac. 485); Wollenberg v. Rose, 41 Or. 314 *488(68 Pac. 804); Miles v. Hemenway, 59 Or. 318 (111 Pac. 696, 117 Pac. 273).
2. The instant case is not a suit to rescind a contract, but to foreclose plaintiff’s lien upon the property, or rather to foreclose defendant’s equitable title on account of noncompliance with the contract. This distinction is noted in Security Savings etc. Co. v. Mackenzie, 33 Or. 209 (52 Pac. 1046), where it is held unnecessary for the vendor to tender a deed and demand the purchase price as a condition precedent to maintaining a suit of this character: “It is claimed that the complaint should be dismissed, because there is neither allegation nor proof that plaintiff ever offered to perform their part of the contract. A sufficient answer to this contention is that the case at bar is neither a suit for the specific performance of the contract nor for the rescission or cancellation thereof, but one to enforce the right of the vendor to have the equitable interest of the vendee barred and foreclosed; and while in such case there is a conflict in the authorities, it is believed to be the better rule that a failure to tender performance before suit is no defense.”
3. Plaintiff’s lien upon the property, while not strictly a mortgage, is a lien in her favor in the nature of a mortgage upon defendant’s interest in the property, and defendant’s contract being broken by a failure on his part to pay the installments of interest, by analogy to the statute for the foreclosure of mortgages and other liens upon real property (Section 430, L. O L.), we think it was competent for the court to require the payment of the whole purchase price as a condition of avoiding the effects of a foreclosure. Such seems to be the rule in suits for strict foreclosure to enforce vendor’s liens, to which this pro*489ceeding is analogous: Gray v. Hill, 105 Mich. 189; Dellinger v. Foltz, 93 Va. 729 (25 S. E. 998); Harrington v. Birdsall, 38 Neb. 176 (56 N. W. 961). Strict foreclosure is a matter resting in tbe sound discretion of tbe court, which may impose such equitable restrictions as it deems proper upon the right to redeem. We do not think that it was inequitable to require the defendant to discharge the whole debt and thereby obviate the probable necessity of plaintiff bringing a second suit when the subsequent payments become due. The decree is affirmed. Affirmed.
Mr. Chief Justice Moore, Mr. Justice Burnett and Mr. Justice Benson concur.